White, P. J.
When the charge which is given by the court is read to the jury, it is required to be filed and from that time constitutes part of the record in the cause. Code Grim. Proc. art. 680. It cannot be altered or amended in any manner without the consent of the defendant. To do so constitutes error requiring a reversal. Goss v. State, 40 Texas, 520; Garza v. State, 3 Texas Ct. App. 286; Boothe v. State, 4 Texas Ct. App. 202. Even where addi*456tional instructions are allowed to be given at the request of the jury [Code Crim. Proc. art. 696], the statute declares that “the defendant shall be present in court.” Code Crim. Proc. art. 698.
In the case before us the defendant was not only not present when the court of its own motion altered the charge, but he objected to the action of the court in that regard in his motion for a new trial, and insists upon the error on this appeal. It is not a question as to the materiality or immateriality of the alteration as made, but the question is, was the record altered without the knowledge, presence, and consent of defendant? If so, the action is wrong, and to overlook or permit it in immaterial, or what might be deemed unimportant matters might-establish a precedent which could be availed of to excuse injustice and wrong in matters of the gravest import.
Ho other defense than that of an alibi was claimed by defendant. The charge of the court wholly fails to present the law sufficiently as to this issue, as it should have done. Deggs v. State, 7 Texas Ct. App. 359; McGrew v. State, 10 Texas Ct. App. 539. For the errors noticed, the judgment is reversed and the case remanded.
Reversed and remanded.